DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 22 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent numbers 10,656,539 and 10,928,741 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The previously cited prior art fails to teach “applying a thermal energy into the cleaning gas before applying the electromagnetic radiant energy to heat up the cleaning gas; trapping debris by vanes of a debris collection mechanism; and heating the vanes so that the trapped debris is melt and flows into a bucket,” recited in claim 1 and similarly described in claims 10 and 17. Claims 2-9, 11-16, and 18-20 depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942. The examiner can normally be reached Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steven Whitesell  Gordon/Primary Examiner, Art Unit 2882